      Case 1:17-cv-02726-JFK-OTW Document 193 Filed 01/25/21 Page 1 of 26



UNITEDCase  STATES1:09-md-02013-PAC
                         DISTRICT COURT         Document 57 Filed 09/30/10 Page 1 of 45
SOUTHERN DISTRICT OF NEW YORK
------------------------------- X
                                                                  USDC SDNY
BSG RESOURCES (GUINEA) LIMITED, :
                                                                  DOCUMENT
BSG RESOURCES (GUINEA) SÀRL,                             :
                                                                  ELECTRONICALLY FILED
and BSG RESOURCES LIMITED,                               :
                                                                  DOC #: _________________
                                                         :
                                                                  DATE FILED: 01/25/2021
UNITED STATES DISTRICT     Plaintiffs,COURT              :
SOUTHERN DISTRICT OF NEW YORK                            :
-----------------------------------------------------------x
         -against-                                       :
In re FANNIE MAE 2008 SECURITIES                         ::          08 Civ. 7831 (PAC)
LITIGATION
GEORGE      SOROS,       OPEN     SOCIETY                : :      No.09 MD   2013 (PAC)
                                                                        17 Civ.     2726 (JFK)
FOUNDATIONS, OPEN SOCIETY                                ::
INSTITUTE, FOUNDATION TO                                 ::         OPINION
                                                                       OPINION & ORDER
                                                                                   & ORDER
-----------------------------------------------------------x
PROMOTE       OPEN SOCIETY, OPEN                         :
SOCIETY FOUNDATION, INC.,                                :
ALLIANCE FOR OPEN SOCIETY                                :
INTERNATIONAL, INC., OPEN                                :
HONORABLE PAUL A. CROTTY, United States
SOCIETY       POLICY       CENTER,       and    OPEN     : District Judge:
SOCIETY FUND, INC.,                                      :
                                                         :
                           Defendants. BACKGROUND        :       1
------------------------------- X
         The early years of this decade saw a boom in home financing which was fueled, among
APPEARANCES

other things,
FOR           by low interest rates and lax credit conditions. New lending instruments, such as
      PLAINTIFFS:
        Louis M. Solomon, Michael S. Lazaroff, REED SMITH LLP
subprime mortgages (high credit risk loans) and Alt-A mortgages (low-documentation loans)
FOR DEFENDANTS:
kept theBenjamin
         boom going.P.  Borrowers
                           McCallen,playedJoseph
                                           a role too;T.
                                                       theyBaio,
                                                            took on James
                                                                    unmanageable risks on the
                                                                          Fitzmaurice,
        Elizabeth J. Bower, WILLKIE FARR & GALLAGHER LLP
assumption that the market would continue to rise and that refinancing options would always be
JOHN F. KEENAN, United States District Judge:
available in the future. Lending discipline was lacking in the system. Mortgage originators did
        Before the Court is a renewed motion by Defendants George
not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
Soros and certain non-profits and other organizations that he
originators sold their loans into the secondary mortgage market, often as securitized packages
allegedly controls (collectively, “Defendants”) to dismiss the
known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
Amended Complaint (“the AC”) brought by Plaintiffs BSG Resources
        But then the housing bubble burst. In 2006, the demand for housing dropped abruptly
(Guinea) Limited, BSG Resources (Guinea) Sàrl, and BSG Resources
and home prices began to fall. In light of the changing housing market, banks modified their
Limited (collectively, “BSGR” or “Plaintiffs”). For the reasons
lending practices and became unwilling to refinance home mortgages without refinancing.
set forth below, Defendants’ motion to dismiss will be converted

1
 Unless otherwise indicated, all references cited as “(¶ _)”
                                                           1 or to the “Complaint” are to the Amended Complaint,
dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.
   Case 1:17-cv-02726-JFK-OTW Document 193 Filed 01/25/21 Page 2 of 26



into one for summary judgment pursuant to Federal Rule of Civil

Procedure 12(d).   Before ruling on Defendants’ motion, however,

the Court will allow the parties to conduct limited discovery

into whether Plaintiffs engaged in bribery in connection with

their claims in this action, and it reserves decision on the

instant motion until after the parties have had the opportunity

to submit all pertinent material.

     I.   Background

     This action arises out of the African nation of Guinea’s

2014 decision to terminate an agreement its government had

entered with Plaintiffs (“the Convention”) related to certain

lucrative mining rights in the country.       Plaintiffs seek

compensation from Defendants for the loss of their multi-

billion-dollar mining operation on the grounds that Defendants

fraudulently interfered with and induced Guinea to breach the

Convention.   Plaintiffs further allege that Defendants’ wrongful

conduct continued even after Guinea terminated Plaintiffs’

mining rights, which caused further harm to Plaintiffs’

reputation and caused them to lose other profitable business

opportunities around the world.

     Plaintiffs initiated this action on April 14, 2017.         (ECF

No. 1.)   On June 30, 2017, Plaintiffs filed the AC, which

Defendants moved to dismiss on July 28, 2017, or, in the

alternative, to stay these proceedings pending the outcome of an


                                   2
   Case 1:17-cv-02726-JFK-OTW Document 193 Filed 01/25/21 Page 3 of 26



arbitration between Plaintiffs and Guinea before the

International Centre for Settlement of Investment Disputes (“the

ICSID Arbitration”).      (ECF Nos. 22, 55.)   On November 29, 2017,

the Court granted Defendants’ alternate request for a stay

pending the outcome of the ICSID Arbitration. See BSG Res.

(Guinea) Ltd. v. Soros, No. 17 Civ. 2726 (JFK), 2017 WL 5897450,

at *5 (S.D.N.Y. Nov. 29, 2017).      The stay remained in effect

through July 28, 2020, when the Court held a telephonic

conference with the parties, during which it deferred deciding

Plaintiffs’ July 21, 2020 letter request to terminate the stay

but allowed Defendants the opportunity to renew their motion to

dismiss the AC.     Defendants filed their renewed motion on August

28, 2020.    (ECF No. 170.)

            A.   Factual Overview

       The following is taken from the AC.     (Am. Compl., ECF No.

22.)    Plaintiffs are an international, diversified mining group.

(Id. ¶ 18.)      BSG Resources Limited owns BSG Resources (Guinea)

Limited, which owns BSG Resources (Guinea) Sàrl.        (Id. ¶¶ 5–6.)

       Defendant George Soros (“Soros”) is a well-known financier

who resides in the State of New York; Defendant Open Society

Foundations (“OSF”) is a “de facto corporation” with its

principal place of business in New York City.        (Id. ¶¶ 8–9.)

Soros is the founder and chairman of OSF.       (Id. ¶ 9.)    Defendant

Open Society Institute is a charitable trust organized under the


                                    3
      Case 1:17-cv-02726-JFK-OTW Document 193 Filed 01/25/21 Page 4 of 26



laws of the State of New York; Defendants Foundation to Promote

Open Society, Alliance for Open Society International, Inc.,

Open Society Policy Center, and Open Society Fund, Inc. are not-

for-profit corporations that share OSF’s same phone number and

business address in New York City.         (Id. ¶¶ 9–14, 52.)

Defendant Open Society Foundation, Inc. was a similar not-for-

profit which filed dissolution papers in October 2012.            (Id. ¶

9.)

        Plaintiffs’ claims against Defendants center on a dispute

over mining rights in the Simandou region of Guinea.            In 2005,

BSGR, through its subsidiary, BSGR Guinea BVI, applied for

prospecting permits in the north and south regions of Simandou

that would allow BSGR to have the exclusive right to conduct

exploratory work in those areas to locate and unearth iron ore

deposits.     (Id. ¶ 20.)    On February 6, 2006, the Guinean

Minister of Mines granted BSGR’s application.           (Id. ¶ 22.)

       In 2008, the Guinean government ordered Rio Tinto—an

international mining company that, since 1997, had held mining

rights to areas in Simandou—to relinquish its rights to certain

parts of Simandou known as “Blocks 1 and 2.”           (Id. ¶¶ 25–26.)

On December 9, 2008, the Guinean government awarded a

prospecting permit to BSGR for Blocks 1 and 2, which BSGR began

exploring in April 2009.       (Id. ¶¶ 26, 28.)     As discussed below,

Defendants assert that BSGR obtained these mining rights from


                                      4
   Case 1:17-cv-02726-JFK-OTW Document 193 Filed 01/25/21 Page 5 of 26



Rio Tinto by bribing Mamadie Touré, the fourth wife of the

Guinean President at the time, Lansana Conté.        (Defs.’ Mem. of

L. at 8–14, ECF No. 171; Defs.’ Reply at 1–2, 5, ECF No. 185.)

Conté died approximately two weeks later, on December 22, 2008.

(Am. Compl. ¶ 27.)

       On November 16, 2009, after drilling for over three years

and investing more than $160 million, BSGR submitted a

feasibility study regarding the viability of mining operations

in the southern portion of Simandou (“Simandou South”).         (Id. ¶

29.)    The Guinean Agency for the Promotion and Development of

Mining subsequently recommended to the Guinean Ministry of Mines

that BSGR be invited to negotiate a mining and infrastructure

agreement.    (Id. ¶¶ 21, 29.)   On December 16, 2009, BSGR and

Guinea entered into a Basic Convention Agreement (“the

Convention”), in which BSGR agreed to invest billions of dollars

in Guinea in exchange for the exclusive right to commercially

mine iron ore in Simandou South and a potential future grant of

mining rights in other Simandou regions.       (Id. ¶¶ 30–34.)     The

Convention provided that BSGR’s rights and entitlements were

secured even as against subsequent changes in Guinean law.          (Id.

¶ 35.)    The Convention included the mining rights that BSGR had

previously obtained to Blocks 1 and 2.       (Id. ¶ 30; Nov. 24, 2020

Oral Arg. Tr. (“Tr.”) at 27:5–18, ECF No. 190.)




                                   5
   Case 1:17-cv-02726-JFK-OTW Document 193 Filed 01/25/21 Page 6 of 26



     On March 19, 2010, Guinea’s then-president, Sékouba Konaté,

ratified the Convention and granted BSGR a mining concession for

a deposit in Simandou South.      (Am. Compl. ¶ 36.)    The following

month, BSGR entered into a joint venture with a separate mining

company, Vale S.A., to develop and operate BSGR’s mining rights

in Simandou.    (Id. ¶ 37.)

     Presidential elections took place in Guinea in 2010.          (Id.

¶ 44.)    During the elections, Soros became involved in Guinea in

support of Alpha Condé, who eventually was elected President of

Guinea.    (Id. ¶¶ 54, 67.)    In January 2011, shortly after

Condé’s election was ratified, Condé requested Soros’s

assistance to reform Guinea’s mining industry.        (Id. ¶ 67.)

Subsequently, Condé and Soros held a joint press conference

during which they announced that all existing mining contracts

in Guinea would be “re-examined” and a new mining code would be

enacted.    (Id. ¶ 74.)   On March 3, 2011, Soros publicly stated

that Condé would be “introducing a new mining code . . . and all

the mining claims are going to be re-examined and those who want

to validate those claims will have to subscribe to the

principles of [the Extractive Industries Transparency Initiative

(“EITI”)].”    (Id. ¶ 78.)    Plaintiffs assert that EITI is

affiliated with Defendants.      (Tr. at 27:19–23.)

     The AC alleges that, through this review process,

Defendants “importuned” President Condé into forcing BSGR to


                                    6
   Case 1:17-cv-02726-JFK-OTW Document 193 Filed 01/25/21 Page 7 of 26



either improperly pay significantly more money than was agreed

under the Convention or lose its contracts altogether.         (Am.

Compl. ¶ 56.)   Plaintiffs allege that Defendants masterminded

this attempted extortion of BSGR and, in early 2011, Condé,

while “pursuing [D]efendants’ unlawful scheme, demanded without

justification that BSGR pay $1.25 billion to maintain its

contractual mining rights.”     (Id. ¶¶ 57–61.)     After BSGR refused

Condé’s demand, Defendants “engaged in secret negotiations with

Vale seeking payment of $500 million,” which was falsely

characterized as a prepayment of taxes.       (Id. ¶¶ 59, 61.)     BSGR

also rejected those terms.     (Id. ¶ 66.)

     Plaintiffs allege that Defendants then employed “other

illegal means to destroy BSGR’s mining rights.”        (Id.)   On or

about March 26, 2012, the Guinean government established a

National Mining Commission (“NMC”) which was “granted the power

to examine the ‘extension, renewal, lease and cancellation

applications for mining titles on the basis of the [2011] Mining

Code.’”   (Id. ¶ 98.)   NMC’s responsibilities were divided among

two subcommittees: a Strategic Committee and a Technical

Committee.   (Id.)   Plaintiffs allege that the Technical

Committee, which was designed to serve as the operational arm of

the NMC, was “entirely lacking in the resources to handle this

role,” and the work was outsourced to other entities that were

“funded by” or “controlled by” Soros.       (Id. ¶ 99.)


                                   7
   Case 1:17-cv-02726-JFK-OTW Document 193 Filed 01/25/21 Page 8 of 26



     On November 17, 2011, BSGR received a letter from the

Guinean Minister of Mines which claimed that there were issues

with BSGR’s mining permits, set forth a lengthy list of

information requests, and questioned why Vale was supposedly

working in Simandou without authorization.       (Id. ¶ 103.)

Despite BSGR’s “detailed response” and presentation of

“exculpatory material,” on October 30, 2012, the Technical

Committee, allegedly relying on the conclusions of “Soros funded

agents,” sent a letter to BSGR (“the Allegations Letter”)

accusing BSGR of obtaining its mining rights through bribery and

corruption.   (Id. ¶¶ 114–15, 128, 150.)      The AC alleges that

Defendants leaked the contents of the Allegations Letter to the

press prior to its being sent to BSGR to “cause BSGR further

damages.”   (Id. ¶ 130.)   Plaintiffs further allege that, in 2012

and 2013, Defendants and their agents—including Global Witness,

an organization that Soros “heavily funded”—continued spreading

“untrue accusations” suggesting that BSGR obtained its mining

rights in Guinea through bribery.      (Id. ¶¶ 140–49.)     Further,

Plaintiffs allege that Soros, himself and via his adult sons,

bribed Guinean officials to influence proceedings in Guinea and

cause the revocation of BSGR’s mining rights.        (Id. ¶¶ 161–64.)

     The AC asserts that Defendants were ultimately successful

in their campaign to have Plaintiffs’ mining rights revoked.

(Id. ¶¶ 159–60.)   On March 21, 2014, the Technical Committee


                                   8
   Case 1:17-cv-02726-JFK-OTW Document 193 Filed 01/25/21 Page 9 of 26



recommended that the Minister of Mines revoke BSGR’s mining

rights and cancel the Convention.      (Id. ¶ 151.)    On April 2,

2014, the Strategic Committee issued an opinion to President

Condé and the Minister of Mines agreeing with the Technical

Committee’s report and recommendation.       (Id. ¶ 155.)    Later that

month, and pursuant to the Technical and Strategic Committees’

recommendations, President Condé and the Minister of Mines

terminated the Convention and BSGR’s mining rights.         (Id. ¶¶

156–58.)   To date, Guinea has not compensated BSGR for its $800

million investment in the country.      (Id. ¶ 166.)    BSGR has since

challenged Guinea’s conduct before the International Centre for

Settlement of Investment Disputes in an arbitration proceeding

currently pending in Paris (“the ICSID Arbitration”).         (Id.)

Plaintiffs seek an award in the ICSID Arbitration declaring that

Guinea’s termination of the Convention was unlawful and a

restoration of their mining rights.      (Ex. 2 to Fitzmaurice Decl.

¶ 431, ECF No. 57-3.)    Defendants are not a party to the ICSID

Arbitration.

     “[H]aving delayed, damaged, and destroyed [P]laintiffs’

investment in Guinea,” the AC further alleges that Defendants

then trained “unbridled animus” towards Plaintiffs and Beny

Steinmetz, “an adviser to [P]laintiffs whose name is associated

with the[] companies,” by damaging Plaintiffs’ reputation around




                                   9
      Case 1:17-cv-02726-JFK-OTW Document 193 Filed 01/25/21 Page 10 of 26



the world and destroying other of Plaintiffs’ business

opportunities.        (Am. Compl. ¶ 2.)

              B.    Procedural History

        On April 14, 2017, Plaintiffs initiated this action by

filing a complaint against Soros and OSF only.           (Compl., ECF No.

1.)     On June 30, 2017, Plaintiffs filed the AC, which added the

six remaining defendants, all of which are allegedly not-for-

profit entities affiliated with OSF, which Soros allegedly

controls.

        As in the original complaint, the AC asserts five counts

against Defendants for (1) tortious interference with contract;

(2) conspiracy to commit tortious interference with contract and

other illegal acts; (3) fraud, misrepresentation, and conspiracy

to commit fraud and misrepresentation (against Soros only); (4)

commercial defamation; and (5) prima facie tort (against Soros

only).     The AC also adds allegations that Soros “sealed his

corrupt scheme” by paying intermediaries to transmit thousands

of dollars in bribes to witnesses and Guinean government

officials in charge of the review of BSGR’s contracts to ensure

the scheme “resulted in the only acceptable outcome for Soros:

the delay or destruction of [P]laintiffs’ investment.”             (Am.

Compl. ¶ 3.)        Plaintiffs contend that Soros paid $93,000 and

$1.27 million to Guinean government officials in furtherance of

the scheme.        (Id. ¶¶ 162–163.)


                                       10
   Case 1:17-cv-02726-JFK-OTW Document 193 Filed 01/25/21 Page 11 of 26



     Plaintiffs seek relief in the form of (1) $10 billion in

damages for Counts One, Two, and Three; (2) $10 billion in

damages for Count Four; (3) approximately $5.9 billion in

damages for Count Five; (4) exemplary and punitive damages in

amounts to be determined at trial; (5) pre- and post-judgment

interest; (6) costs and attorneys’ fees; (7) an injunction

directing Defendants to cease and desist from the improper

activity described in the AC; and (8) equitable relief,

including a constructive trust over Soros’s controlled or

influenced organizations, and an order directing Defendants to

take all steps necessary to secure the return of Plaintiffs’

wrongfully interfered with or converted rights.

     On July 28, 2017, Defendants moved to dismiss the AC or, in

the alternative, to stay this action pending the outcome of the

ICSID Arbitration between BSGR and Guinea.        (Mot. to Dismiss,

ECF No. 55.)   On November 29, 2017, the Court granted

Defendants’ request for a stay pending resolution of the ICSID

Arbitration after finding that the ICSID Arbitration may dispose

of Plaintiffs’ tortious interference claim, and it would have

some bearing on Plaintiffs’ other claims for fraud and

commercial defamation.     (ECF No. 136.)

     On June 18, 2018, the Court continued the stay because the

ICSID Arbitration was proceeding towards a resolution.          (ECF No.

149.)   The Court scheduled a status conference for October 16,


                                   11
   Case 1:17-cv-02726-JFK-OTW Document 193 Filed 01/25/21 Page 12 of 26



2018, which was later adjourned to November 19, 2018.         (ECF No.

150.)    On November 16, 2018, Defendants informed the Court that

all argument and evidence had been fully submitted to the ICSID

tribunal and “[a]ll that remains is for the tribunal to issue an

award.”    (ECF No. 151.)   The Court continued the stay until the

next conference, which was scheduled for July 2019.

     On June 20, 2019, Plaintiffs filed a letter, with the

consent of Defendants, requesting an adjournment of the July 18,

2019 conference to a date in September or November 2019.          (ECF

No. 153.)    The Court granted the parties’ request, adjourning

the conference to September 10, 2019.        (ECF No. 154.)   On August

23, 2019, the parties jointly requested that the conference be

adjourned to December 2019; on November 25, 2019, the parties

again requested that the conference be adjourned, this time to

March 2020; and on March 5, 2020, the parties again requested

that the conference be adjourned, this time to a date in June

2020.    (ECF Nos. 155, 157, 159.)      The Court granted all three

requests.    (ECF Nos. 156, 158, 160.)

     On May 27, 2020, the parties requested an adjournment of

the upcoming conference to late-July 2020.        (ECF No. 161.)    The

Court granted the request but informed the parties that it would

be the final adjournment without counsel appearing before the

Court.    (ECF No. 163.)    On July 14, and July 21, 2020,

respectively, Defendants and Plaintiffs filed letters updating


                                   12
   Case 1:17-cv-02726-JFK-OTW Document 193 Filed 01/25/21 Page 13 of 26



the Court on the status of the ICSID Arbitration and other

relevant matters.    (ECF Nos. 164, 165.)     Defendants requested

that the stay be continued because the parties to the ICSID

Arbitration—namely, Plaintiffs and Guinea—had reportedly reached

a settlement in principle and had agreed more than a year prior

to stay that action.    In the alternative, Defendants requested

that the Court dismiss Plaintiffs’ claims for the reasons set

forth in Defendants’ original motion to dismiss.         Plaintiffs, on

the other hand, requested that the Court reject Defendants’

requests and lift the stay to allow this action to proceed to

discovery.

     The parties appeared for a telephonic conference on July

28, 2020, during which the Court declined to lift the stay at

this time but set a briefing schedule for Defendants to renew

their motion to dismiss the AC.      Defendants filed their motion

on August 28, 2020; Plaintiffs filed their opposition on October

26, 2020; and Defendants filed their reply on November 9, 2020.

(ECF Nos. 170, 181, 185.)     On November 18, 2020, the Court

notified the parties that it was considering whether to treat

Defendants’ motion to dismiss as one for summary judgment

pursuant to Federal Rule of Civil Procedure 12(d) on the issue

of whether Plaintiffs may be estopped from arguing that BSGR did

not procure certain of its mining rights through bribes paid to

Mamadie Touré.   (ECF No. 186.)     The Court ordered the parties to


                                   13
   Case 1:17-cv-02726-JFK-OTW Document 193 Filed 01/25/21 Page 14 of 26



be prepared to discuss the issue during the upcoming oral

argument.

     On November 24, 2020, the Court heard argument on

Defendants’ motion to dismiss during an in-person hearing.

Later that day, Plaintiffs filed a declaration with a “partial

offer of proof” which attached a series of documents and

asserted that substantial evidence exists refuting any

allegation of bribery by BSGR.      (ECF No. 187.)    On November 30,

2020, Defendants filed a letter objecting to Plaintiffs’ partial

offer of proof.    (ECF No. 188.)    Shortly thereafter, Plaintiffs

filed a letter objecting to Defendants’ letter.         (ECF No. 189.)

     On January 24, 2021, Defendants filed a letter explaining

that, on January 22, 2021, a Swiss court convicted Beny

Steinmetz—the adviser to Plaintiffs whose name is associated

with the companies—of bribery in connection with BSGR’s

acquisition of certain mining rights in Guinea.         (ECF No. 192.)

Defendants’ letter explained that Steinmetz had been indicted on

the grounds that, between 2005 and 2010, he paid, or caused to

be paid, approximately $10 million in bribes to Mamadie Touré.

     II.    Legal Standard on a Motion to Dismiss

     “Federal Rule of Civil Procedure 8(a)(2) requires only a

short and plain statement of the claim showing that the pleader

is entitled to relief, in order to give the defendant fair

notice of what the claim is and the grounds upon which it rests.


                                    14
   Case 1:17-cv-02726-JFK-OTW Document 193 Filed 01/25/21 Page 15 of 26



Consequently, to survive a motion under Rule 12(b)(6), a

complaint does not need to contain detailed or elaborate factual

allegations, but only allegations sufficient to raise an

entitlement to relief above the speculative level.” Keiler v.

Harlequin Enters. Ltd., 751 F.3d 64, 70 (2d Cir. 2014)

(citations omitted).

     “[I]n deciding a Rule 12(b)(6) motion to dismiss a

complaint, [the Court] is required to accept all ‘well-pleaded

factual allegations’ in the complaint as true.” Lynch v. City of

New York, 952 F.3d 67, 74–75 (2d Cir. 2020) (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009)).       “Although allegations that

are conclusory are not entitled to be assumed true, when there

are well-pleaded factual allegations, a court should assume

their veracity and then determine whether they plausibly give

rise to an entitlement to relief.” Id. at 75 (alterations,

citations, and internal quotation marks omitted).         “The court

must also ‘construe all reasonable inferences that can be drawn

from the complaint in the light most favorable to the

plaintiff.’” Id. (quoting Arar v. Ashcroft, 585 F.3d 559, 567

(2d Cir. 2009) (en banc), cert. denied, 560 U.S. 978 (2010)).

“The assessment of whether a complaint’s factual allegations

plausibly give rise to an entitlement to relief ‘does not impose

a probability requirement at the pleading stage; it simply calls

for enough fact to raise a reasonable expectation that discovery


                                   15
   Case 1:17-cv-02726-JFK-OTW Document 193 Filed 01/25/21 Page 16 of 26



will reveal evidence of illegal’ conduct.” Id. (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

     In considering a motion to dismiss, a court is generally

“limited to the facts as asserted within the four corners of the

complaint, the documents attached to the complaint as exhibits,

and any documents incorporated in the complaint by reference.”

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

2007).   “[W]here matter outside the pleadings is offered and not

excluded by the trial court, the motion to dismiss should be

converted to a motion for summary judgment” in accordance with

Federal Rule of Civil Procedure 12(d). Nakahata v. New York-

Presbyterian Healthcare Sys., Inc., 723 F.3d 192, 202 (2d Cir.

2013).   Pursuant to Rule 12(d), “[w]hen a district court

converts a motion to dismiss into one for summary judgment,

‘[a]ll parties must be given a reasonable opportunity to present

all the material that is pertinent to the motion.’” Sahu v.

Union Carbide Corp., 548 F.3d 59, 67 (2d Cir. 2008) (quoting

Fed. R. Civ. P. 12(d)).

     III.   Discussion

     Defendants move to dismiss the AC in its entirety on three

principal grounds: collateral estoppel, the act of state

doctrine, and failure to plausibly allege certain required

elements of Plaintiffs’ claims.      The Court addresses each ground

for dismissal in reverse order below.


                                   16
   Case 1:17-cv-02726-JFK-OTW Document 193 Filed 01/25/21 Page 17 of 26



           A. Failure to Plausibly Allege Certain Elements of
           Each Claim

     Defendants argue that Plaintiffs’ claims should be

dismissed because the AC does not plausibly allege “but for”

causation, fraud with the requisite particularity, and a

defamatory statement attributable to Defendants.         Plaintiffs

counter that Defendants’ arguments go beyond the pleadings and

rely on counterfactual arguments which are improper at this

procedural stage.    The Court agrees with Plaintiffs.

     As discussed in Part C below, Defendants’ motion to dismiss

incorporates and relies on matter outside the pleadings—namely,

the factual assertion that, in 2008, Plaintiffs acquired certain

mining rights in Simandou by bribing Mamadie Touré, the fourth

wife of the Guinean President at the time.        Accordingly, the

Court will convert Defendants’ motion to dismiss into one for

summary judgment on the question of whether there is any genuine

dispute that Plaintiffs engaged in such bribery, and whether the

Guinean government was permitted to, and did, terminate the

Convention because of Plaintiffs’ misconduct.        In doing so, the

Court will not rule on Defendants’ objections to the AC at this

time—including whether the AC plausibly alleges the elements of

each cause of action—so that both sides may have the opportunity

to engage in limited discovery on the above issues and present




                                   17
   Case 1:17-cv-02726-JFK-OTW Document 193 Filed 01/25/21 Page 18 of 26



all material that is pertinent to whether Defendants are

entitled to dismissal of Plaintiffs’ claims.

           B.   Act of State Doctrine

     Independent of whether Plaintiffs engaged in bribery,

Defendants argue that the AC may be dismissed pursuant to the

act of state doctrine, which precludes courts in the United

States from adjudicating claims that require a determination of

the validity of a foreign government’s sovereign acts, such as

Guinea’s decision to terminate BSGR’s mining rights and the

process by which that decision was made.       Plaintiffs counter

that the doctrine does not apply in this case because they are

not seeking to invalidate any act by the Guinean government, but

rather, to hold Defendants liable for Defendants’ misconduct.

In the alternative, Plaintiffs argue that application of the

doctrine is premature at this procedural stage without the

benefit of discovery.

     “The act of state doctrine bars U.S. courts from declaring

invalid, and thus ineffective as a rule of decision, the

official act of a foreign sovereign.” Kashef v. BNP Paribas

S.A., 925 F.3d 53, 58 (2d Cir. 2019) (citing W.S . Kirkpatrick &

Co. v. Envtl. Tectonics Corp., Int’l, 493 U.S. 400, 405 (1990)).

“[W]hen the validity of a foreign state’s action is not the

question being litigated, and the inquiry is simply whether the

conduct in question occurred, the act of state doctrine is not


                                   18
   Case 1:17-cv-02726-JFK-OTW Document 193 Filed 01/25/21 Page 19 of 26



implicated.” Id. at 59 (citing Kirkpatrick, 493 U.S. at 405).

“In other words, the doctrine applies only when ‘the relief

sought or the defense [raised] would have required a court in

the United States to declare invalid the official act of a

foreign sovereign performed within its own territory.’” Id.

(alterations in original) (quoting Kirkpatrick, 493 U.S. at

405).   “[W]here the plaintiff is ‘not trying to undo or

disregard governmental action,’ it may ‘obtain damages from

[the] private parties that procured it’ illegally.” Mountain

Crest SRL, LLC v. Anheuser-Busch InBev SA/NV, 937 F.3d 1067,

1085 (7th Cir. 2019) (second alteration in original) (quoting

Kirkpatrick, 493 U.S. at 407).      “The burden of establishing the

applicability of the act of state doctrine rests on the party

invoking the doctrine.” Id. at 1083 (citing Alfred Dunhill of

London, Inc. v. Republic of Cuba, 425 U.S. 682, 694 (1976)).

     Defendants argue that Plaintiffs’ claims bear upon Guinea’s

decision to enter into the Convention and later terminate that

agreement, which, Defendants assert, are quintessential

sovereign acts that will have to be declared invalid in order

for Plaintiffs to succeed in this action.        The Court disagrees.

Although Plaintiffs’ tortious interference and fraud claims do

require a finding that Guinea breached the terms of the

Convention or engaged in a fraudulent process to terminate

Plaintiffs’ mining rights, “[t]he issue in this litigation is


                                   19
    Case 1:17-cv-02726-JFK-OTW Document 193 Filed 01/25/21 Page 20 of 26



not whether such acts are valid, but whether they occurred.”

Kashef, 925 F.3d at 59–60 (quoting Sharon v. Time, Inc., 599 F.

Supp. 538, 546 (S.D.N.Y. 1984)).         This, the Supreme Court has

ruled, does not implicate the act of state doctrine. Id. at 59

(explaining further that the act of state doctrine is not

triggered “even if it ‘would impugn or question the nobility of

a foreign nation’s motivations’”) (quoting Kirkpatrick, 493 U.S.

at 408).    Indeed, Plaintiffs are not seeking to reverse, undo,

or disregard any official action by Guinea, nor to deny legal

effect to any of Guinea’s sovereign acts. 1       Rather, Plaintiffs

seek to hold Defendants liable for their antecedent and

allegedly deliberate acts which, Plaintiffs assert, improperly

procured official action by the Guinean government—here, breach

of the terms of the Convention and termination of Plaintiffs’

mining rights under false pretenses—which caused Plaintiffs’

damages.    Such an “inquiry into occurrence rather than validity

is precisely what the Supreme Court in Kirkpatrick held was not

precluded by the act of state doctrine.” Id. at 60; see also

Mountain Crest, 937 F.3d at 1085–86 (holding the act of state

doctrine did not apply to a plaintiff’s antitrust claims against

two private companies that allegedly conspired to bring about




1
  To the extent the AC seeks relief against Guinea, Plaintiffs
explained that they were prepared to withdraw the request. (Pls.’
Opp’n at 19, ECF No. 181.)


                                    20
   Case 1:17-cv-02726-JFK-OTW Document 193 Filed 01/25/21 Page 21 of 26



certain discriminatory Canadian legislation).        Accordingly, the

act of state doctrine does not require dismissal of Plaintiffs’

claims.

           C.   Collateral Estoppel

     “The doctrine of collateral estoppel . . . precludes a

party from relitigating in a subsequent action or proceeding an

issue clearly raised in a prior action or proceeding and decided

against that party or those in privity, whether or not the

tribunals or causes of action are the same.” Ryan v. New York

Tel. Co., 467 N.E.2d 487, 490 (N.Y. 1984); see also Conopco,

Inc. v. Roll Int’l, 231 F.3d 82, 86–87 (2d Cir. 2000)

(explaining dismissal under Federal Rule of Civil Procedure

12(b)(6) is appropriate where “it is clear from the face of the

complaint, and matters of which the court may take judicial

notice,” that a plaintiff’s claims are precluded).         Collateral

estoppel is often, and more appropriately, referred to as issue

preclusion. See CBF Indústria de Gusa S/A v. AMCI Holdings,

Inc., 850 F.3d 58, 62 n.2 (2d Cir. 2017).        “An arbitration

decision may effect issue preclusion in a later litigation only

if the proponent can show with clarity and certainty that the

same issues were resolved.” Id. at 77 (brackets, ellipsis, and

quotation marks omitted).     “Issue preclusion is permissible as

to a given issue if: (1) the identical issue was raised in a

previous proceeding; (2) the issue was actually litigated and


                                   21
      Case 1:17-cv-02726-JFK-OTW Document 193 Filed 01/25/21 Page 22 of 26



decided in the previous proceeding; (3) the party had a full and

fair opportunity to litigate the issue; (4) the resolution of

the issue was necessary to support a valid and final judgment on

the merits; and (5) application of the doctrine is fair.” Id.

(brackets, ellipsis, and quotation marks omitted).            “The party

seeking to invoke the doctrine bears the burden of establishing

its applicability.” Tracy v. Freshwater, 623 F.3d 90, 99 (2d

Cir. 2010).

        Defendants argue that Plaintiffs’ claims are collaterally

estopped by a final award that was issued in a 2019 arbitration

between BSGR and Vale, BSGR’s joint venturer in the failed

mining project.       After Guinea terminated BSGR’s mining rights in

2014, Vale initiated an arbitration before the London Court of

International Arbitration (“the LCIA Arbitration”) on the

grounds that BSGR fraudulently induced Vale to enter into the

joint venture by, among other misrepresentations, falsely

warranting how BSGR had obtained its mining rights.            (Defs.’

Mem. of L. at 8, ECF No. 171.)         In April 2019, the LCIA tribunal

found BSGR liable for fraudulent misrepresentation and breaches

of certain warranties based, in part, on a finding that BSGR had

procured its mining rights by bribing Mamadie Touré.            (Id. at

9.)     The tribunal awarded Vale more than $1.24 billion in

damages.      (Id. at 10.)




                                      22
   Case 1:17-cv-02726-JFK-OTW Document 193 Filed 01/25/21 Page 23 of 26



     Defendants argue that each of Plaintiffs’ claims is

collaterally estopped by the LCIA Arbitration’s determination

that BSGR engaged in bribery because it “conclusively resolves

the same set of facts” at issue in this action: namely, (1)

whether a valid contract existed between Guinea and Plaintiffs

such that Defendants were the “but for” cause of any purported

breach; (2) whether Guinea, at the direction of Defendants, made

false findings that Plaintiffs corruptly secured their mining

rights; (3) whether Defendants committed fraud in assisting

Guinea to terminate the Convention; and (4) whether Defendants’

purportedly defamatory statement in a 2016 news report was in

fact true.

     Plaintiffs counter that the LCIA Arbitration cannot have

preclusive effect in this action because (1) the tribunal’s

findings of bribery are not identical to the issues in this

case, which concern the Convention, not simply BSGR’s receipt of

a mining permit in 2008; (2) the tribunal’s findings of bribery

were not necessary to support the tribunal’s award where the

tribunal found multiple other misrepresentations by BSGR during

the due diligence process and expressly provided that “even

absent a finding of corruption, the multiple remaining

misrepresentations would warrant the Tribunal’s conclusions”;

(3) Plaintiffs did not have a full and fair opportunity in the

LCIA Arbitration to litigate the issue of whether bribery


                                   23
      Case 1:17-cv-02726-JFK-OTW Document 193 Filed 01/25/21 Page 24 of 26



occurred; and (4) the tribunal’s findings of bribery are

contradicted by the Guinean government’s subsequent decision in

March 2020 to drop bribery charges against Mamadie Touré and

others.     Accordingly, Plaintiffs argue, Defendants have not

established that the LCIA Arbitration warrants dismissal of the

AC.

        In their reply brief, Defendants cite to publicly filed

documents in a case in the Middle District of Florida where, in

2016, Mamadie Touré reached a settlement with the United States

Department of Justice which included her forfeiture of certain

properties and her acknowledgment that those properties were

derived from bribes that she received from an unnamed company.

See United States v. Real Property Located at 4866 Yacht Basin

Drive, No. 14 Civ. 1428 (M.D. Fla.), Dkt. Nos. 26 (Amended

Verified Complaint for Forfeiture In Rem), 36 (Stipulated

Settlement Between United States and Mamadie Toure).            Defendants

assert that the unnamed company is BSGR and offer Mamadie

Touré’s admission to rebut Plaintiffs’ argument that the

preclusive effect of the LCIA Arbitration is undermined by

Guinea’s decision to drop bribery charges against her.

        As discussed above, courts generally are not permitted to

consider matters outside the pleadings in deciding a motion to

dismiss for failure to state a claim. See Nakahata, 723 F.3d at

202.     Rather, where such matter “is offered and not excluded by


                                      24
   Case 1:17-cv-02726-JFK-OTW Document 193 Filed 01/25/21 Page 25 of 26



the trial court, the motion to dismiss should be converted to a

motion for summary judgment.” Id.

     In light of the LCIA Arbitration tribunal’s findings and

Mamadie Touré’s apparent admission to receiving bribes from

BSGR, the Court will convert Defendants’ motion to dismiss into

one for summary judgment on the issues of (1) whether Plaintiffs

bribed Mamadie Touré; (2) whether that bribery was connected to

Plaintiffs’ acquisition of mining rights included in the

Convention; and (3) whether the Guinean government was permitted

to, and did, terminate Plaintiffs’ mining rights because of

Plaintiffs’ bribery of Mamadie Touré.

     In converting Defendants’ motion, the Court will give both

sides “a reasonable opportunity to present all the material that

is pertinent to the motion.” Fed. R. Civ. P. 12(d).

Accordingly, the Court will allow the parties to engage in

limited discovery on the three issues described in the preceding

paragraph.   Following the close of discovery, the parties may

submit all material that is pertinent to a motion to dismiss

under the summary judgment standard of Federal Rule of Civil

Procedure 56, including Local Civil Rule 56.1 statements of

material facts.

     IV. Conclusion

     For the reasons set forth above, Defendants’ motion to

dismiss will be treated as one for summary judgment pursuant to


                                   25
   Case 1:17-cv-02726-JFK-OTW Document 193 Filed 01/25/21 Page 26 of 26



Federal Rule of Civil Procedure 12(d).       The Court reserves

decision on the motion until after the parties have submitted

all pertinent material.

     It is FURTHER ORDERED that the stay on discovery is LIFTED

on the limited questions of (1) whether Plaintiffs bribed

Mamadie Touré; (2) whether that bribery was connected to

Plaintiffs’ acquisition of mining rights included in the

Convention; and (3) whether the Guinean government was permitted

to, and did, terminate Plaintiffs’ mining rights because of

Plaintiffs’ bribery of Mamadie Touré.       The parties are to

proceed to such limited discovery under the supervision of

Magistrate Judge Ona T. Wang and to confer and file a joint-

proposed case management order by no later than February 25,

2021, which is to include an agreed upon cutoff date for

discovery.    If no agreed upon cutoff date is fixed, this Court

will impose one.

SO ORDERED.

Dated:   New York, New York
         January 25, 2021




                                   26
